Citation Nr: 1703062	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of an injury to the tailbone and low back.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1969, with prior service totalling one year, three months, and eighteen days.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded this case in August 2015.

In June 2015, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.


FINDING OF FACT

The probative evidence of record does not show that the Veteran has a current low back disability that is at least as likely as not causally or etiologically related to his active service or any incident therein, to include an injury to the tailbone and low back.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of an injury to the tailbone and low back are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's satisfied its duty to notify the Veteran by a letter dated in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, identified private treatment records, and lay statements have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations in February 2010 and October 2015.  The examiners reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's current low back disabilities, providing supporting explanation and rationale for all conclusions reached.  The examinations were thorough, and all necessary evidence and testing was considered by the examiners.  The examiners' opinions, in aggregate, provide the information necessary to render a decision on the issue on appeal.  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in August 2015.  The August 2015 Board remand directed the Agency of Original Jurisdiction (AOJ) to obtain all pertinent VA treatment records not already of record, provide the Veteran a VA examination to determine the likely etiology of his current low back disabilities, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the August 2015 Board remand, the AOJ obtained updated VA treatment records, provided the Veteran with a VA examination that was consistent with and responsive to the August 2015 Board remand directives, and readjudicated the issue on appeal in a November 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the August 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in June 2015.  At the hearing, the VLJ asked the Veteran specific questions concerning the history and symptoms of and treatment for his low back disabilities.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran at the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

The Veteran contends that he has a current low back disability that is related to in-service injuries to the tailbone and low back.  Specifically he testified at the June 2015 Board hearing that, in the summer of 1964, he was thrown upward when the truck he was riding in hit a bump.  When he landed, he hit his back against a bench and against the floor.  His legs tingled after the incident, and he was treated with a spinal injection for pain.  Then, while deployed in Germany in January 1966, a truck he was riding in drove down an embankment and turned over on its side, throwing the Veteran from the back of the vehicle.  The day following that accident, he was told that he would be returning stateside.  He testified that, once he was told he was returning stateside, "I didn't care about anything else other than going home.  Still sore.  I had shoulder pain, I had hip pain, and I had back pain."  He therefore returned to the United States without seeking medical attention for his soreness and pain following the January 1966 truck accident.  On the flight back, his entire bottom half fell asleep and he could not move his legs.  After returning to the United States, he continued to notice pains going down his legs.  He testified that his back has "always been sore" ever since the in-service accidents.  His wife testified that the Veteran had had problems "for a while" that he attributed to his active service.

The private medical records include an October 2008 lumbar spine x-ray report showing of mild degenerative spondylosis of the lumbosacral spine.  In addition, an October 2008 MRI of the lumbar spine showed multilevel disc disease, mild facet arthropathy at L5-S1, and mild left-sided foraminal narrowing at L5-S1.  The February 2010 VA examiner diagnosed the Veteran with lumbar spine degenerative disc disease with radicular symptoms.  An October 2014 VA treatment note includes an assessment of mild multilevel degenerative disc disease and mild L5-S1 degenerative joint disease/degenerative disc disease with right L5-S1 radiculitis.  The October 2015 VA examiner diagnosed the Veteran with mild age-related degenerative disc disease.  Accordingly, there is evidence of a current low back disability of degenerative joint disease/degenerative disc disease of the lumbar spine with L5-S1 radiculitis.

As to an in-service injury, a January 1965 service treatment record notes complaints of a sore back with pain at the base of the spine.  It further notes that the Veteran reported numerous problems since falling in a truck in August of 1964.  Examination revealed a tender coccyx.  The impression was of coccydynia.  X-rays performed later in January 1965 revealed normal-appearing bony structures.  X-ray findings were normal for an April 1965 re-enlistment examination.  In June 1965, the Veteran reported intermittent back pain for the previous six months.  The impression was of chronic lumbosacral strain.  The same impression was provided in July 1966 based on the Veteran's continued complaints of sacral pain.  In March 1967, the Veteran continued to complain of back pain and had obvious spasm of the right paravertebral muscles on examination.  He was told to perform low back exercises.  An October 1968 report of medical history reflects that the Veteran complained of lower back and neck pains and reported a history of back trouble.  An October 1968 report of medical examination shows that the Veteran had a normal evaluation of the spine.  A February 1969 report of medical history for separation from active service reflects that the Veteran reported "I am in good health" and denied recurrent back pain.  A February 1969 report of medical examination for separation from active service shows that the Veteran had a normal evaluation of the spine.  Accordingly, the evidence shows that the Veteran was involved in a truck accident in August 1964, that he subsequently reported low back pain, and that he was diagnosed with coccydynia and chronic lumbosacral strain during the course of his active service.  Therefore, there is evidence of in-service injuries of coccydynia and chronic lumbosacral strain following a truck accident, and the issue remaining for consideration is whether the current lumbar spine disabilities are etiologically related to the in-service injuries.

In that regard, the Veteran has asserted that he first experienced low back pain following the in-service truck accidents and that he has continued to experience low back pain since that time.  At a November 1970 VA examination, he reported lower back pain that shoots down his right leg.  On examination, the Veteran had no abnormal curvature of the spine.  A radiographic report was "essentially negative."  A February 1983 VA examination revealed no significant abnormalities of the sacrum.  The February 1983 VA examiner provided a diagnosis of "history of trauma to coccyx, no residual."  In October 2008, he reported chronic low back pain that extends to his legs, and related the pain to a back injury he had while in the military 44 years prior.  A November 2008 office note from M. J. Cwikla, M.D., states that the Veteran "has had back pain for over 40 years related to a service accident."  The VA treatment records include a February 2010 x-ray of the lumbar spine showing no evidence of compression fracture, narrowing of the disc spaces, or spondylolisthesis, but small marginal osteophytes, "not unusual for the Veteran's age."  A February 2010 MRI of the lumbar spine showed minimal to small disc bulge at L2-3, L3-4, and L4-5 with minimal facet degenerative changes at L4-5; and broad-based disc bulge and mild face degenerative changes at L5-S1.

The February 2010 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  He noted the Veteran's history of an in-service truck accident and continued back pain since his separation from active service.  He further noted the service treatment records showing treatment for coccydynia, lumbar strain, and back pain, as well as the February 1969 report of medical examination for separation from active service reflecting no complaints of low back pain or coccyx pain, and a negative evaluation of the spine.  The examiner concluded that there is evidence that the Veteran has a degenerative condition of the lumbar spine, but that there is nothing in the orthopedic literature indicating that isolated lumbar strains or coccydynia will cause degenerative changes in the lumbar spine in the remote future.  Therefore, the examiner opined that the Veteran's current lumbar spine condition is less likely than not related to his treatment while on active service and is more likely than not related to aging and attrition.

The October 2015 VA examiner also reviewed the record, interviewed the Veteran, and examined the Veteran.  He noted the service treatment records showing that the Veteran injured his coccyx in service and had low back and coccyx complaints several times with resolution in June 1967.  He further noted that the Veteran was seen once in 1967 for strain, and that the Veteran's medical examination for separation from active service showed no back problems.  In addition, there are no clinical records from 1969 until 2008.  The examiner opined that the Veteran's current lumbar spine disability was less likely than not incurred in or caused by the claimed in-service injury.  As a rationale for the opinion, the examiner explained that the Veteran had a negative discharge physical, that there is no clinical documentation of a low back diagnosis until 2008, that imaging has shown that the Veteran's lumbar spine degeneration is age related, and that a radiologist indicated that the Veteran's degenerative condition is typical for the Veteran's age.

In determining whether the record reflects that the Veteran's current low back disability is related to the in-service injury, the Board acknowledges the Veteran's belief that there is such a causal connection.  The Board notes that the Veteran is competent to report the onset and continuity of symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Board does not question his credibility in his assertions that he first experienced low back pain following the in-service truck accidents and that he has continued to experience low back pain since that time.  However, the Board further notes that symptoms such as pain do not, in and of themselves, constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Therefore, at issue in this case is not whether the Veteran's pain is related to his in-service injuries, but rather whether the diagnosed low back disability of degenerative joint disease/degenerative disc disease of the lumbar spine with L5-S1 radiculitis is related to the in-service injuries.  The Veteran is not considered competent to medically attribute his current low back disability to a specific cause, as doing so requires medical knowledge and expertise that the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, his statements do not constitute competent evidence that may be probative in showing an etiological relationship between the in-service injuries and the current low back disability.  To determine whether such a relationship exists, the Board turns to the competent medical evidence of record.

The February 2010 VA examiner and the October 2015 VA examiner both opined that the Veteran's current lumbar spine disability is less likely than not related to the in-service injury based on their reviews of the record, interviews of the Veteran, and examinations of the Veteran.  They both further opined that the current lumbar spine disability is age-related.  In support of his opinion, the February 2010 VA examiner noted that there is nothing in the orthopedic literature indicating that isolated lumbar strains or coccydynia, the low back diagnoses shown in the service treatment records, will cause degenerative changes in the lumbar spine in the remote future.  In support of his opinion the October 2015 VA examiner noted that the Veteran's medical examination for separation from active service showed no back problems and that there are no clinical records of back problems until 2008.  The October 2015 VA examiner's statements are supported by the record, which shows that the November 1970 and February 1983 VA examiners did not find a diagnosable lumbar spine disability and that the earliest evidence of a lumbar spine disability is dated in October 2008.  The Board affords probative weight to the February 2010 and October 2015 VA examiners' opinions because they were based on the examiners' medical expertise and knowledge and because they were based on and are consistent with examinations of the Veteran and the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has considered Dr. Cwikla's October 2008 office note.  To the extent that the note represents an opinion that the Veteran's current lumbar spine disability is related to his active service, the Board affords the statement no probative weight because Dr. Cwikla did not provide any rationale for the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295; Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, Dr. Cwikla's statement does not weigh against the probative value of the February 2010 and October 2015 VA examiners' opinions.

The Board has also considered whether the Veteran is entitled to service connection for a back disability on a presumptive basis as a "chronic disease."  See 38 C.F.R. §§ 3.303(b).  Arthritis is included in the list of "chronic diseases" under 38 C.F.R. § 3.309(a) and may be service connected on a presumptive basis if manifested to a compensable degree within one year of separation from active service.  In this case, The service treatment records show that the Veteran complained of pains in his knees and left wrist in February 1964.  In March 1964, he was diagnosed with rheumatoid arthritis, presumably in relation to those complaints.  However, examination in April 1964 revealed no objective evidence of joint disease despite the Veteran's continued reports of bilateral knee pain.  There is no indication in the service treatment records that the Veteran was ever diagnosed with arthritis of the lumbar spine during his active service.  Furthermore, the record does not show that he was diagnosed with arthritis of the lumbar spine or any other "chronic disease" listed under 38 C.F.R. § 3.309(a) within one year of separation from active service.  The November 1970 VA examination report, which is the earliest medical evidence of record dating after the Veteran's separation from active service, reflects that the Veteran had no diagnosable condition of the lumbar spine at that time.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309.

In summary, the record shows that, during his active service, the Veteran was involved in a truck accident, reported low back pain, and was diagnosed with coccydynia and lumbar strain.  However, the probative evidence of record does not show that the Veteran has a current disability that is at least as likely as not causally or etiologically related to his active service or any incident therein, to include an injury to the tailbone and low back sustained in the truck accident.  In light of the above, the Board concludes that the preponderance of the evidence is against the claim.  As such, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for residuals of an injury to the tailbone and low back is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


